                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAPHAEL RAHMON MUHAMMAD,
             Plaintiff,                                           CIVIL ACTION

               v.

COMMISSIONER OF SOCIAL SECURITY,                                  No. 18-03230
              Defendant.

                                            ORDER

        AND NOW, this 30th day of April, 2019, upon consideration of Plaintiff Raphael Rahmon

Muhammad's Request for Review (Doc. No. 7), the Defendant's Response (Doc. No. 11), and the

administrative record, and after careful consideration of Magistrate Judge Timothy R. Rice's

Report and Recommendation (Doc. No. 12), to which no objections were filed, it is ORDERED

that:

        1. The Report and Recommendation (Doc. No. 12) is APPROVED and ADOPTED; 1

        2. Judgment is entered affirming the decision of the Commissioner of the Social Security

           Administration and Plaintiffs Request for Review (Doc. No. 7) is DENIED; and

        3. The Clerk of Court shall mark this case CLOSED for all purposes, including

           statistics.




                                                      RATTER
                                            UNITED STATES DISTRICT JUDGE




     Pursuant to Local Rule of Civil Procedure 72.l(IV) and 28 U.S.C. 636(b)(l), Mr.
Muhammad had fourteen (14) days to object to the Report and Recommendation. The Report and
Recommendation was issued on February 26, 2019, and Mr. Muhammad has not objected to it.
